Citation Nr: 0024833	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  93-25 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to specially adapted housing and special 
housing adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had service from May 1951 to April 1955.

In April 1992, the RO denied entitlement to service 
connection for a left eye disorder and entitlement to 
compensation for paired organs under the provisions of 
38 C.F.R. § 3.383(a)(1).  The veteran appealed.  On appellate 
review in October 1995, the Board of Veterans' Appeals 
(Board) denied the matters.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In December 1996, the Court granted a joint 
motion for remand, vacating the Board's decision and 
remanding the matter for additional proceedings.  In 
September 1997, the Board remanded the claims to the RO to 
obtain additional evidentiary development.  After completing 
the Board's requested development and readjudicating the 
issue on appeal, regarding the left eye disorder, the RO 
confirmed and continued the denial.  Accordingly, it has been 
returned for appellate review.

In June 1999 the RO granted compensation for bilateral 
blindness pursuant to 38 U.S.C.A. § 1160 (West 1991) and 38 
C.F.R. § 3.383 (1999) with an evaluation of 100 percent, 
effective May 22, 1999.  Thus, the issue in controversy for 
this matter has been resolved.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  However, in September 1999, the 
veteran filed notice of disagreement with the assigned 
effective.  The veteran stated "this to notify you of why 
back payment wasn't made on my increase to 100%" and in a 
November 1999 letter he added I "have been reporting my 
eye[] conditions since June 1955 to state VARO."  Given the 
foregoing, it appears that the veteran wishes to pursue a 
claim of entitlement to an earlier effective date prior to 
May 22, 1999 for his eye disability.  The matter is referred 
to the RO for development deemed appropriate.

In June 1999, the RO denied entitlement to a total rating 
based on individual unemployability.  The veteran has not 
disagreed with that determination.  The matter is not on 
appeal before the Board. 


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  The duty to assist has 
been fulfilled.

2.  The veteran engaged in combat with the enemy.

3.  The medical evidence does not establish that the 
veteran's left eye disorder is related to service or any 
events of service.


CONCLUSION OF LAW

The veteran's left eye disorder was not incurred in or 
related to service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his current left eye disability is 
related to an injury he sustained during a fire explosion 
aboard a ship while in service.  Presuming the truthfulness 
of his assertions in conjunction with the VA examiner's 
September 1998 statement that "theoretically it is possible 
that there could be some delayed effects" from that 
incident, the veteran has submitted a well-grounded claim.   
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000) (to establish 
a well grounded claim the appellant need meet only a 
threshold that is "'unique and uniquely low'" to show well 
groundedness; that is, the claim need only be plausible).  
Given that the veteran's claim is plausible, the VA has a 
duty to assist him in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and adequately developed.  
Id. 

Service connection may be established for a disability 
resulting from personal injury sustained or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury sustained or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

Under 38 U.S.C.A. § 1154(b), in the case of any veteran who 
engaged in combat with the enemy, the Secretary shall accept 
as sufficient proof of service connection of any injury or 
disease alleged to have been incurred in or aggravated by 
such service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition, or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of such an injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. 
§ 3.304(d).

The VA must determine whether evidence supports the veteran's 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the probative and persuasive evidence is 
against the veteran's claim of entitlement to service 
connection for a left eye disorder.  As noted above, Section 
1154(b) extends special considerations to cases of combat 
veterans.  See Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 
1996).  In order to establish service connection under 
Section 1154(b) it must first be determined that the veteran 
has proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  
Satisfactory evidence is evidence sufficient enough to 
produce a belief that a thing is true, credible evidence.  
Second, it must be determined that the proffered evidence is 
consistent with the circumstances, condition, or hardships of 
such service.  If these two criteria are met, a factual 
presumption arises that the alleged injury or disease is 
service-connected.

In this case, the veteran's DD-214 shows that he had foreign 
and/or sea service for three years and five months.  Because 
the veteran asserts that his left eye injury occurred aboard 
a ship during a tank explosion, the Board finds that his 
assertion is consistent with the circumstances, conditions, 
and hardships of his service.  Thus, because of the relaxed 
evidentiary requirement afforded under Section 1154(b), in-
service incurrence of a left eye injury resulting from a fire 
explosion has been established.  Kessel v. West, 13 Vet. 
App. 9, 17 (1999).  Additionally, the record is devoid of any 
clear and convincing evidence to rebut the veteran's 
assertion.  Id. (When adjudicating a claim on the merits 
under section 1154(b), the combat veteran will be found to 
have established sufficient evidence of service incurrence or 
aggravation by his or her own testimony unless "there is 
'clear and convincing evidence' that the disease or injury 
was not incurred or aggravated in service . . ..").

Nevertheless, Section 1154(b) deals with the question whether 
a particular disease or injury was incurred or aggravated in 
service -- that is, what happened then -- not the question of 
either current disability or nexus to service, as to both of 
which competent medical evidence is generally required.  
Kessel, 9 Vet. App. at 17; Collette, 82 F.3d. 389, 393; 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Accordingly, 
it need not be presumed that the veteran's current left eye 
disorder is related to service or to any events of service.  
To establish service connection, the current disability must 
still be related to service by competent nexus evidence.  Id.  

The VA examiner's opinion, dated in September 1998, 
indicating that it is theoretically possible that there could 
be some delayed effect from the veteran's in-service incident 
suffices to well grounded the veteran's claim.  However, once 
the claim is found to be well grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In this case, the probative and persuasive medical evidence 
fails to create a nexus between the veteran's current left 
eye disorder and service or any events of service.  

The service medical records show in February 1954 the veteran 
complained of pain and blurring of the left eye.  Examination 
of the eye at that time however showed no retinal pathology 
and vision to 20/20.  On discharge examination in April 1955, 
clinical evaluation was normal and visual acuity was 20/25.  

After service, VA examination in October 1955 revealed no 
abnormalities of left eye.  Findings of the macula, disc and 
retina were normal, and visual acuity was 20/20.  VA 
outpatient treatment reports dated from 1960 to 1963 as well 
as an October 1972 medical statement from Tampa Eye Clinic 
also show normal findings of the left eye.  The evidence 
shows that macular degeneration of the left eye was initially 
documented on outpatient clinical entries dated from 1975 to 
1976, more than twenty years after service and those reports 
do not reference service or any events of service.  VA 
examination in September 1976 and VA outpatient treatment 
reports dated from 1977 to 1984 reveal normal findings of the 
left eye, whereas VA examination, outpatient treatment, 
discharge summaries, and medical reports dated from 1984 and 
1997 show diagnoses of amaurosis of the left eye due to 
unknown etiology, and macular degeneration of the eyes.  
Nonetheless, except for the veteran's own historical 
recollection, not one of the reports references service.  

Additionally, on VA examination in September 1998, the 
examiner opined although it was possible that there could be 
some delayed effects (from in-service incident) this was not 
very likely.  In fact, it is a very small likelihood and in 
this aspect it has been 20 to 30 years after there was any 
kind of significant visual impairments that were noted.  In 
May 1999, a second examiner noted in-service shipping 
incident and stated that it is unlikely that the veteran's 
current symptoms were attributable to that incident.  

Given the foregoing evidence, the probative and persuasive 
evidence fails to create a nexus between the veteran's 
current left eye disorder and service or any events of 
service.  Accordingly, the preponderance of the evidence is 
against his claim.  Even though the veteran engaged in combat 
and has presented testimony at his hearing in November 1992 
maintaining he injured his left eye during service while 
aboard a ship, because of the absence of substantiating 
medical evidence etiologically relating his disorder to 
service, his testimony is insufficient to establish service 
connection.  Kessel, Collette, and Caluza, all supra; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also acknowledges that veteran's assertions that 
his left eye disorder was caused by his service-connected 
right eye disability and/or that his vision of the left eye 
worsened after a January 1988 operation of the right eye.  
Secondary service connection is awarded when a disability is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; Buckley v. West, 12 
Vet. App. 76 (1998); 38 C.F.R. § 3.310(a) (1999).  Further, 
additional disability resulting from the aggravation of a 
non-service-connected disorder by a service-connected 
disorder is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Boyer v. West, 12 Vet. App. 142, 144 (1999); Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  Aggravation generally 
means "any increase in disability."  Allen, 7 Vet. App. at 
445; see also Stadin v. Brown, 8 Vet. App. 280, 285 (1995).  
However, even when seeking service connection on a secondary 
basis, competent medical evidence demonstrating a nexus 
between the service-connected disability and nonservice-
connected disability must be presented.  In this regard, 
there is no medical evidence of record indicating that the 
veteran's right eye disability caused his current left eye 
disorder or that the service-connected eye disability 
aggravates the nonservice-connected disability.  VA and non-
VA treatment reports are silent in this regard.  In fact, the 
reports document that the etiology of the veteran's left eye 
disorder is undetermined.  In September 1998 the VA examiner 
stated, regarding whether the right eye caused or worsened 
the left eye disorder, it was not very likely.  The examiner 
explained that the right eye disorder is a chorioretinitis 
which is presumably of infection or inflammatory origin and 
it is usually unilateral.  If the other eye was supposed to 
be affected by it, it would have happened at that time.  Yet, 
while it is possible that it may have somehow affected it, it 
really is not a very likely occurrence.  In light of the 
foregoing, the evidence is against the veteran's claim in 
this regard as well.

Because of the absence of probative and persuasive evidence 
demonstrating that the veteran's current left eye disorder is 
related to service or any events of service, or that his 
right eye disability aggravates his left eye disorder, the 
evidence is against the claim and not in equipoise.  
38 U.S.C.A. §§ 1110, 5107(b); Gilbert, supra; 
38 C.F.R. § 3.303.  The appeal is denied.


ORDER

Entitlement to service connection for a left eye disorder is 
denied.


REMAND

In February 1999 the RO denied entitlement to specially 
adapted housing and entitlement to a special housing 
adaptation grant.  In March 1999 the veteran filed notice of 
disagreement with those denials.  In June 1999, the RO 
confirmed the denials.  However, because the veteran has 
submitted communication which is construed as a timely notice 
of disagreement with the RO's February 1999 determination, 
see 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.201 
(1999), a statement of the case with respect to the claims 
should be issued.  38 C.F.R. §§ 19.9, 20.200, 20.201 (1999); 
Garlejo v. Brown, 10 Vet. App. 229 (1997).

In order to extend to the veteran every equitable 
consideration and to ensure that his due process rights are 
fulfilled, this case is REMANDED for the following:

Regarding entitlement to specially 
adapted housing and entitlement to a 
special housing adaptation grant, the RO 
should review all the relevant evidence 
submitted and, if appropriate, accomplish 
any additional development deemed 
necessary.  Thereafter, the RO should 
readjudicate the claims.  If they remain 
in a denied status, the RO should issue a 
statement of the case to the veteran and 
his representative and advise them of the 
applicable time in which a substantive 
appeal may be filed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



